Citation Nr: 0600739	
Decision Date: 01/10/06    Archive Date: 01/19/06

DOCKET NO.  96-34 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for emphysema.

2.  Entitlement to service connection for colon polyps.

3.  Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from February 1966 to July 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for emphysema, 
colon polyps, hepatitis and diabetes mellitus.  In an August 
2002 rating decision, the RO granted service connection for 
diabetes mellitus, thereby ending that appeal.  See Holland 
v. Gober, 10 Vet. App. 433 (1997) (per curiam); Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 
F.3d 1030 (Fed. Cir. 1997).

The issue of entitlement to service connection for hepatitis 
is being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  Emphysema, and colon polyps are not shown during service.

3.  Emphysema is not currently diagnosed.  

4.  The competent medical evidence does not relate emphysema 
or colon polyps to the veteran's service.


CONCLUSION OF LAW

Emphysema and colon polyps were not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records are negative for any notation 
regarding emphysema or colon polyps.  On his retirement 
examination in May 1990, examination of the veteran's lungs 
and chest was noted as normal and X-ray examination of the 
chest was within normal limits.  Examination of the anus and 
rectum was normal.  He denied any history of asthma, 
shortness of breath or chronic cough as well as piles or 
rectal disease.  

In August 1990, the veteran submitted a claim for service 
connection for several disabilities.  The veteran was 
provided a VA examination in October 1990, at which time 
neither emphysema or any colon problem was listed as a 
disability for which he was claiming service connection and 
there was no emphysema or colon disorder noted on clinical 
examination.  

The veteran underwent the first of several colonoscopies in 
January 1994, following a history of rectal bleeding.  
Multiple polyps were removed in April 1994, none shown as 
tumorous on pathology examination.  

In a June 1996 statement, the veteran claimed that he had 
been told that he had emphysema on VA examination in October 
1990, and he reported blood in his stool to a doctor in 1992.  
In a July 1996 statement, the veteran explained that these 
conditions had been masked by medication given by the 
military and he was unable to remember being told about the 
emphysema during his outprocessing from the military.  

During a September 1996 hearing, the veteran testified that 
he had been told by the examiner during his separation 
examination that he had some slight evidence or a slight 
indication of emphysema, and that this was probably related 
to exposure to diesel fuel since he had had stopped smoking 
about seven years earlier.  He added that this was the first 
time he had ever been told that he might have emphysema.  He 
denied any diagnosis of emphysema, stating that this was his 
"self-diagnosis."  Finally, he testified that he noticed 
blood in his stool prior to separation, but was too busy to 
seek treatment.  

In an April 2005 hearing, the veteran testified that he had 
not been diagnosed with emphysema and was not currently being 
treated for a lung condition, but had always had upper 
respiratory infections.  He added that he had never been told 
that by a physician that his colon polyps were related to 
service.  The veteran indicated that all of his treatment 
following service had been through VA facilities.

VA treatment records through 2005 do not show treatment for 
either emphysema or colon polyps.

VCAA - The Duty to Inform and Assist

 The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002).  VCAA applies to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date.  The VCAA enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  

In this case, VA's duties have been fulfilled to the extent 
possible or practicable.  First, VA must notify the veteran 
of evidence and information necessary to substantiate his 
claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).  The veteran was notified of the 
information and evidence necessary to substantiate his claims 
for service connection in the April 1996 rating decision, a 
June 1996 statement of the case (SOC), supplemental 
statements of the case (SSOC) issued in September 1996, 
August 2002 and September 2005, and a VCAA compliance letter 
sent to the veteran in June 2005.

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  June 2005 letter, as 
well as the August 2002 SSOC, VA informed the veteran that VA 
must make reasonable efforts to assist a veteran in obtaining 
all evidence necessary to substantiate a claim, such as 
medical records, employment records, or records from other 
Federal agencies.  VA further informed the veteran that as 
long as he provided enough information about these records, 
VA would assist in obtaining them, but noted that he had the 
ultimate responsibility to make sure that these records were 
received by VA.  VA also told him that it would assist him by 
providing a medical examination or obtaining a medical 
opinion if it decided that such was necessary to make a 
decision on his claim.  Third, VA must request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1).  This 
was substantially accomplished in the June 2004 letter to the 
veteran.

While full VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication by the Agency of 
Original Jurisdiction (AOJ) denying the claim on appeal, 
notice was provided by the AOJ as stated above, prior to 
issuance of a supplemental statement of the case in September 
2005, and prior to transfer and certification of the 
appellant's case to the Board, and as described above the 
content of the notice complied or substantially complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Therefore, to decide 
the appeal would not constitute prejudicial error, as the 
notification requirements of the VCAA have been satisfied and 
the veteran has been provided a meaningful opportunity to 
participate in development of his claim.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 120-21 (2005).

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2005).  The RO has 
obtained the service medical records and they appear to be 
complete.  VA has obtained all relevant postservice private 
records of the veteran's treatment consisting exclusively of 
VA records of treatment.  The veteran has been given the 
opportunity to present argument and evidence in personal 
hearings before hearing officers at the RO, which were 
conducted in September 1996 and April 2005.  He was also 
provided the opportunity to present argument and evidence in 
a hearing before a Veterans Law Judge, however he declined.  
Although the VA did not provide an examination as to the 
claims for service connection, the Board finds that the 
medical evidence is sufficient to decide the claims.  See 
38 U.S.C.A. § 5103A(d).  The Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the appellant's claims.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.  

Legal Criteria and Analysis

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed inservice disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  38 C.F.R. § 3.303; 38 U.S.C.A. 
§§ 101(16), 1110.  

There is no evidence of emphysema or colon polyps during 
service or during the first postservice year.  38 U.S.C.A. 
§§ 1101, 1110; 38 C.F.R. §§ 3.307, 3.309 (2005).  Although 
the veteran testified that he had blood in his stool during 
service, there is no notation in the service medical records 
of blood in the stool, and he denied any history of rectal 
disease on examination at separation.  Examination of the 
anus and rectum were normal.  With regard to the claim for 
emphysema, he also denied any shortness of breath or chronic 
cough.  While he testified that he had been told during his 
separation examination that he had some slight evidence of 
emphysema, this was not noted on the examination with his 
lungs and chest noted as normal by the examiner.  
Significantly, on VA examination shortly after service, the 
veteran did not claim either emphysema or any colon disorder, 
and neither was noted on examination of the veteran, which 
included an examination of the veterans respiratory and 
digestive systems.  

The earliest evidence of colon polyps is from the January 
1994 colonoscopy, more than three years following service and 
there is no medical evidence linking this to service, and the 
veteran specifically indicated during his April 2005 hearing 
that he had never been told by a doctor that his colon polyps 
were related to service.  

As for his claim for emphysema, the veteran has never been 
diagnosed with emphysema, a fact he admitted to in his 
personal hearing where he testified that his emphysema was 
"self-diagnosed."  Without evidence of a current 
disability, there is nothing to service connect.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131 (West 2002); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Caluza v. Brown, 7 Vet. App. 498, 505 (1995); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v Derwinski, 
2 Vet. App. 141, 143 (1992).  

The Board has considered the veteran's statements regarding 
the etiology and diagnosis of his disorders; however, this is 
not competent evidence to show that his disorders are related 
to service.  Competent lay evidence is defined as any 
evidence not requiring that the proponent have specialized 
education, training or experience.  Lay evidence is competent 
if it is provided by a person who has knowledge of the facts 
or circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R § 3.159(a)(1) (2005).  
Further, competent medical evidence is defined as evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions.  38 C.F.R § 3.159(a)(2) (2005).  See also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  It is 
not shown, or alleged that the veteran has the necessary 
medical training or knowledge to comment on the etiology of 
his medical disorders.  

It is the Board's duty to determine the credibility and 
weight of evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  In this case, the preponderance of the evidence is 
against the claims for service connection for colon polyps 
and emphysema.  Here, the determinative issues involve 
medical causation or a medical diagnosis, and consequently 
competent medical evidence is required to support the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Because there 
is no approximate balance of positive and negative evidence, 
the rule affording the veteran the benefit of the doubt does 
not apply.  38 U.S.C.A. § 5107(b) (West 2002).  See Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001).  See also 38 C.F.R. 
§ 3.102 (2005).


ORDER

Service connection for emphysema is denied.

Service connection for colon polyps is denied.


REMAND

The service medical records are negative for any notation 
regarding hepatitis with the exception of a June 1968 
notation of negative hepatitis on his dental records.  On his 
retirement examination in May 1990, the veteran denied any 
history of jaundice or hepatitis, and blood work revealed 
only elevated cholesterol.  

In August 1990, the veteran submitted a claim for service 
connection for several disabilities, including hepatitis 
which was listed as a "[k]nown potential disability".  The 
veteran was provided a VA examination in October 1990.  
Hepatitis was listed as one of the veteran's complaints, 
although there was no diagnosis of hepatitis on examination.

In a June 1996 statement, the veteran claimed that he had 
been diagnosed with hepatitis during a blood drive in 1976 
through 1978.  In September 1996, he stated that he had 
reported his hepatitis during service in his dental records.

During a September 1996 hearing, the veteran testified that 
his hepatitis was noted during a Red Cross blood drive 
between 1976 and 1978, when he was told it was "dormant" 
hepatitis and he could not give blood.  He denied any 
problems with his liver during service, but again stated that 
he reported his hepatitis on a cover sheet prior to dental 
treatment during service.  

VA treatment records show that in April 1999, the veteran was 
noted to have high liver enzymes on testing, but there was no 
evidence of hepatitis.  Laboratory testing in October showed 
that he was positive for hepatitis B and negative for 
hepatitis.  In September 2001, the veteran was diagnosed with 
non-alcoholic steatohepatitis (NASH).  In October, following 
laboratory testing, a flare-up of hepatitis B was noted after 
a longstanding asymptomatic carrier state.  

In a March 2003 VA outpatient treatment record, the veteran 
was noted to have NASH with focal bridging fibrosis by liver 
biopsy.  He asked the examiner how long he had hepatitis B.  
The examiner noted that it was not clear without laboratory 
data in the remote past but judging by his liver biopsy, he 
would assume around 30 years.  This would place the onset 
during the veteran's period of active service; however, the 
Board is unable to determine from this statement if the 
veteran's hepatitis began during service based on the 
tentative nature of the statement.  A medical opinion should 
be obtained and the examiner requested to provide an opinion 
on whether it is at least as likely as not that the veteran's 
diagnosed hepatitis is related to service.  

Accordingly, this case is REMANDED for the following action:

1.  The veteran should be provided an 
examination to determine whether his 
hepatitis is related to service.  The 
examiner should review the claims file 
and the medical evidence, and following 
any necessary examination of the veteran 
including diagnostic testing, provide an 
opinion on whether it is at least as 
likely as not that the veteran's 
hepatitis began during his active 
service.  The examiner must indicate that 
the claims file was reviewed in the 
report of examination.  

2.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for hepatitis.  If the 
benefits requested on appeal are not 
granted to the appellant's satisfaction, 
the RO should issue a supplemental 
statement of the case (SSOC), which must 
contain notice of all relevant action 
taken on the claim, to include a summary 
of all of the evidence added to the 
record since the September 2005 SSOC.  A 
reasonable period of time for a response 
should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


